March 16, 2017 To: The Nominating and Corporate Governance Committee of the Board of Directors of WMIH Corp.The Board of Directors of WMIH Corp. I, Paul E. Raether, hereby provide notice to the Nominating and Corporate Governance Committee of the Board of Directors of WMIH Corp., a Delaware corporation (the “Company”) and the Board of Directors of the Company, that I will not stand for re-election at the 2017 annual meeting of stockholders (the “2017 Annual Meeting”) to be held on June 1, 2017.
